     Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 1 of 21
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                          IN THE UNITED STATES DISTRICT COURT                             March 31, 2021
                          FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk

                                   HOUSTON DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
        Plaintiff-Respondent,                    §
                                                 §
V.                                               §    CRIMINAL ACTION NO. H-15-377-1
                                                 §    CIVIL ACTION NO. H-19-2214
MARIAN ANNETTE CLUFF,                            §
                                                 §
        Defendant-Movant.                        §


                        MEMORANDUM AND RECOMMENDATION

        Before the Magistrate Judge in this federal habeas corpus proceeding pursuant to 28 U.S.C.

§ 2255 is Movant Marian Annette Cluff’s § 2255 Motion to Vacate, Set Aside or Correct Sentence

(Document No. 221),1 and the United States’ Memorandum in Opposition. (Document No. 224).

After reviewing Movant’s § 2255 Motion, the Government’s Memorandum in Opposition, the record

of the proceedings before the District Court in the underlying criminal case, and the applicable case

law, the Magistrate Judge RECOMMENDS, for the reasons set forth below, that Movant Marian

Annette Cluff’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence be DENIED.

I.      Procedural History

        Movant Marian Annette Cluff (“Cluff”) who is currently in the custody of the United States

Bureau of Prisons, is seeking federal habeas corpus relief under 28 U.S.C.§ 2255. This is Cluff’s

first attempt at § 2255 relief.

        On July 15, 2015, Cluff and her husband, Alsie Cluff, Jr., were charged in a 19-count


        1
         Marian Annette Cluff’s Motion to Vacate, Set Aside or Correct Sentence can be found
at Document No. 1 in Civil Action H-19-2214 and at Document No. 221 in Criminal Action No.
H-15-377. References hereafter will be to the Criminal Document numbers unless otherwise
indicated.
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 2 of 21




Indictment. (Document No. 1). Cluff was charged with one count of conspiracy to commit tax

evasion, in violation of 18 U.S.C. §§ 371 and 2 (Count1), ten counts of mail fraud in violation of 18

U.S.C. §§ 1341 and 2 (Counts 2-11); six counts of tax evasion in violation of 26 U.S.C. § 7201

(Counts 12-18), and one count of obstruction of justice in violation of 18 U.S.C. § 1512(b)(3) (Count

19). On August 25, 2017, Cluff pleaded guilty to Counts 1 and 2 pursuant to a written Rule

11(c)(1)(A) and Rule 11(c)(1)(C) Plea Agreement. (Document No. 46; Transcript of Rearraignment,

Document No.76). The written Plea Agreement is signed by Cluff and was thoroughly discussed at

the Rearraignement. The signed written Plea Agreement makes clear that Cluff “is pleading guilty

freely and voluntarily because she is guilty” (Document No.46, ¶ 27), and contains an Addendum,

also signed by Cluff, that states that she: “consulted with my attorney and fully understand all my

rights with respect to the Criminal Indictment pending against me. My attorney has fully explained,

and I understand all my rights which may apply in my case. I have read and carefully reviewed

every part of this Plea Agreement with my attorney. I understand this Agreement and I voluntarily

agree to its terms.” (Document No. 46, p. 20). Moreover, the transcript of the Rearraignment

hearing confirms that Cluff understood the general terms of the plea agreement, the charges against

her, the elements of the crimes, the rights she would give up if she pleaded guilty, the possible

penalties, the sentencing process, that she had discussed the plea agreement with her attorney and

that she understood the terms, and that she was waiving both her right to appeal and to collateral

review except for claims of ineffective assistance of counsel. (Document No. 76, p. 8-30). With

respect to the sentence, the parties agreed to a maximum sentence of up to 120 months. The written

Plea Agreement further provided that Cluff could seek a sentence below that maximum. Cluff and

her husband also agreed to pay approximately $4,443,755.69 as restitution, and that their property


                                                 2
     Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 3 of 21




located at 3430 South Parkwood Drive, Houston, Texas would be sold. (Document No. 46, p. 2, 13-

15). Cluff further agreed “not to dispose of any assets or take any action that would effect a transfer

of property in which she has an interest, unless Defendant obtains the prior written permission of

the United States.” (Document No. 46, p. 13).

        The record further reflects that the Government summarized the facts that it was prepared

to prove if the case proceeded to trial. (Document No. 76, p. 30-35). In response, Cluff confirmed

the accuracy of the summary and her role in the offense. (Document No. 76, p. 35). The Prosecutor

summarized the facts as follows:

       The United States would prove the following facts, Your Honor: That the Defendant
       Marian Annette Cluff is the former founder and former superintendent of the Varnett
       Public School, a Texas State Open Enrollment Charter School that began operating
       in 1998 in Houston, Texas. The defendants are married.

       Varnett Public School consisted of three campuses located in impoverished
       neighborhoods in the Houston area with a student population in excess of 1,662
       students. It was the largest charter school for elementary education in Texas, and the
       school received from 9 million to 11 million dollars annually in the – from the
       Department of Education and the Texas Education funds.

       The Defendant Marian Annette Cluff was 100 percent shareholder or owner of the
       Varnett Academy, Incorporated, a real estate company. The Varnett Academy, Inc.,
       formally owned the property on which two of Varnett Academy, Inc., leased the land
       and buildings of both properties to Varnett Public School on an annual basis.
       Varnett Academy, Inc., sold the properties to Varnett Public Schools for a substantial
       gain.

       Alsie Cluff was the vice president and treasurer of Varnett Academy. In addition,
       Marian Annette Cluff was the president and 100 percent shareholder of Tex–of the
       Texas School Bus Company. Varnett Public Schools contracted with the bus
       company to provide daily bus transportation for students to and from school at its
       three campuses and transportation for field trips. Alsie Cluff, Jr. Was the secretary
       and treasurer of the bus company.

       From January 2007 to April 2014, the defendants diverted and deposited
       $2,600,016–200–I’m sorry, $2,216,278.14 of Varnett Public Schools’ funds into four
       off-book accounts, and other accounts they controlled and used for their personal

                                                  3
Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 4 of 21




  benefit. Over one million dollars of the Varnett Public Schools’ funds the defendants
  diverted into the off-books accounts came from money orders submitted by the
  parents of students to pay for school field trips. The defendants also diverted money
  from Varnett Public Schools’ fund raisers such as chocolate sales, book fairs, school
  carnivals, and dress-down days where students would pay for the privilege of
  wearing casual attire to school instead of uniforms.

  The defendants further diverted funds into the off-books accounts from vendor-
  refund checks, federal-subsidy checks, insurance-claims checks, federal and state-tat-
  refund checks, and checks from school donations. Most of the checks were mailed
  to Varnett Public Schools by the vendors’ insurance companies and the federal and
  state government.

  On or about February 3rd, 2011, Varnett Public Schools received by mail a check
  from Verizon–Verizon Wireless in the amount of $20,858.63 as a refund for services
  provided to Varnett Public Schools. The defendants diverted that money into the off-
  books accounts for their personal benefit.

  The defendants received the off-books accounts from everyone else involved in
  Varnett Public School financing—I’m sorry, concealed the off-books accounts from
  everyone else involved in Varnett Public School financing, including the Varnett
  Public School office manager, external accounts, and their income tax preparer.

  Varnett Public Schools’ business manager collected the money orders and cashier’s
  checks that the school received for field trips and fund raisers and gave them to the
  Defendant Alsie Cluff. Alsie Cluff would organize the money orders and endorse
  them. Both defendants made bank deposits into the off-books accounts, but 80
  percent of the deposits were made by Alsie Cluff, Jr.

  The defendants used two Houston area accounting firms to prepare their tax returns
  and business tax returns for Varnett Public Schools. The accounting firms performed
  monthly bank reconciliations and entered deposits directly from the bank statements
  that were maintained and provided by the firms—the the firms by Marian Cluff.

  The accounting firms did not know about the existence of the off-books accounts.
  The Defendant Marian Cluff never provided any money orders payable to Varnett
  Public Schools for field trips or fund raisers, and the firm—and the accounting firms
  never entered such deposits on Varnett Public School books.

  The accounting firms prepared the defendants’ income tax return on Forms 1040 for
  the years 2007 to 2014 as mentioned above. The Defendant Marian Cluff was the
  main person of contact for the preparation of the tax returns.

  Defendant Marian Cluff did not provide the accounting firms with information that

                                            4
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 5 of 21




       related to the funds deposited in the off-books accounts, and the income from those
       accounts was not reflected on their income tax returns. In total, the defendants failed
       to report $302,680 of income in tax year 2007; $238,665 of income for tax year
       2008; $350,048 of income for tax year 2009; $225,313 for income tax–for tax year
       2010; $445,117 of income for tax year 2011; $153,934 of income for tax year 2012;
       $634,968 of tax–for tax year 2013; and $24,272 for tax year 2014.

       The additional tax due and owing resulted from the under reporting of income by the
       defendants on their Form 1040 is $108,057 for year 2007; $77,889 for 2008;
       $130,221 for 2009; $78,859 for 2010; $155,791 for 2011; $48,389 for 2012;
       $244,144 for 2013; and $8,495 for 2014 for a total of $851,845. The IRS assessed
       penalties for tax years 2007 to 2014 at $638,883.75, and the IRS added interest for
       tax years 2007 to 2014, which is $336,748.80.

       The tax returns for each year did not include money the defendants diverted from
       Varnett Public School and deposited into the off-books accounts for their personal
       use. The defendants took steps with the accounting firms, as mentioned above, to
       conceal the money they diverted from Varnett Public School, and their receipt of the
       above mentioned income.

(Document No.76, p. 30-35). The record further shows that Cluff described her role in the offense

as follows:

       The Court: All right. Ms. Cluff, can you tell me in your own words what it is you
       did to commit the crimes charged against you in Counts 1 and 2 of the Indictment?

       Defendant Marian Cluff: I diverted those funds into those accounts, and I did not
       report it to my accountant.

       The Court: And—but basically what Mr. Ollison says he thinks he can prove; is that
       correct?

       Defendant Marian Cluff: That is correct.

(Document No. 76, p. 35).

       Prior to sentencing, a Pre-Sentence Investigation Report (“PSR”) was prepared. (Document

Nos. 57, 59). Cluff filed written objections to the PSR (Document No. 53).2 Cluff had a base


       2
         The record shows that Cluff raised several objections to calculation of her advisory
guideline sentence. Cluff objected to the two level enhancement for a misrepresentation that she

                                                  5
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 6 of 21




offense level of 7. The offense level was increased by 16 levels pursuant to U.S.S.G. §

2B1.1(b)(1)(I), because the intended loss of $2,626,278.14 was more than $1.5 million but less than

$3.5 million. Because the offense involved the misrepresentation by Cluff, acting on behalf of a

Varnett Public School, an educational agency, the offense level was increased by two pursuant to

U.S.S.G. § 2B1.1(b)(9)(A).       Because the offense involved sophisticated means, and Cluff

intentionally engaged in or caused the conduct constituting sophisticated means, the offense level

was increased by two levels pursuant to U.S.S.G. § 2B1.1(b)(10(C). Because Cluff was an organizer

or leader in the criminal activity, the offense level was increased by two levels pursuant to U.S.S.G.

§ 3B1.1(c). Because Cluff abused her position of trust, pursuant to U.S.S.G. § 3B1.3, the offense

level was increased by two levels. Finally, because Cluff willfully obstructed or impeded the

administration of justice, the offense level was increased by two levels pursuant to U.S.S.G. § 3C1.1.

With an adjusted offense level of 33, and with a criminal history category of I, Cluff had an advisory

guideline sentencing range of 135 to 168 months. As discussed above, the written Rule 11(c)(1)(c)



was acting on behalf of an educational agency. She also objected to two level enhancement
based on the offense using sophisticated means. Cluff further objected to the two level
enhancement for being an organizer or leader. Finally, she argued that her offense level should
be reduced by three levels for acceptance of responsibility. Cluff argued that she had not
obstructed justice, and in any event, should be given the sentencing reduction based on her
admitting to the conduct charged in the Indictment, stepping down from the school, and not
accepting a severance, despite her employment contract providing for such payment. Cluff also
pointed to the attempt to sell her home, and placing money in the registry of the court for
restitution. Lastly, Cluff objected to the two level enhancement for obstruction of justice
because she “never instructed Mr. Alexander nor anyone else to falsify information to the FBI.
There is not here, not can there be, such a showing.” (Document No. 53, p. 6). The Government
responded to the objections. With respect to Cluff’s objections relating to obstruction of justice
enhancement and acceptance of responsibility, which were inextricably intertwined, the
Government attached the transcript of the phone conversation between Cluff and Dwayne
Alexander, in which Cluff instructed him to submit false invoices on three occasions, and for
which Cluff received three checks from Dwayne Alexander’s company, Unicorn, totaling
$100,000.00. The activities occurred before Cluff was indicted. (Document No. 56).

                                                  6
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 7 of 21




Plea Agreement provided for a sentence of no more than 120 months, and that in the event, the Court

declined to accept the agreement, that Cluff would be allowed to withdraw her guilty plea. The

record reflects that prior to sentencing, Cluff submitted a Sentencing Memorandum, in which she

argued for a sentence in the range of 36 to 48 months. (Document No. 73). Cluff argued that a

sentence in this range was appropriate given the approximately $1.6 million in restitution she had

already paid with more to follow; her advanced age; her health; her lack of a criminal record; that

students benefitted from over 30 years in education at the Academy; and her generosity to the

community.

       On, June 15, 2018, Cluff was sentenced to a total term of imprisonment of 120 months, to

be followed by three year concurrent terms of supervised release, a fine of $295,596.00, a $200.00

special assessment, and restitution totaling $4,739,551.69. (Transcript of Sentencing Hearing,

Document No. 90, p. 154-160). In imposing Cluff’s sentence, the Court stated, in pertinent part:

       Okay. Well, I must say that I find this case to be extremely Dickensian. It’s almost–
       some time you read– if you read Dickens, you think there’s no way anybody could
       be that mean, and it’s like it’s right here. I mean, it’s just—it’s astounding to me that
       these people could do so much good by founding this school and running it right and
       all that kind of thing and then on the side, kind of in the shadows, just stealing little
       teeny-tiny bits of money, just grinding away and pinching and stealing. And I have
       to think that there’s got to be some kind of psychological problem going on here, not
       insanity, but something is going on, and I don’t know what it is. You know, my –
       the lesser– my lesser person is thinking in terms of revenge, and I don’t want
       to–revenge is not what’s going on here. It’s really justice, I think, justice.

                       *                       *                       *

       And that’s what the guidelines are for. That’s what plea bargaining is for. The
       guidelines give you a range. You bargain around that range, and especially 11(3)(c),
       where you come up with a sentence that you agree on. I mean, I can’t be said to be
       vengeful for giving you the sentences that you agreed to.

                       *                       *                       *


                                                   7
Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 8 of 21




  No, no. You’re right. You’re right. You’re exactly right. But you had to know or
  think at least that somebody—some judge, that I or some other judge would go the
  whole hog, you know. You’ve got to– and that was what you were — you had to
  have that in the back of your mind, that that’s what somebody is going to do. And
  I’m just—I just—I think Mr. Ollison is right and I’m certainly not judging anybody
  in terms of their morals, but it’s just got to be giving into pride and greed, it’s got to
  be. I mean, it was nice being head of a school, the husband of the head of a school,
  in charge of the facilities and everybody looked up to you and everybody adored you
  and you doled out things to people because you were great people, and that’s what
  was going on in your head. You were thinking, I am really like the lord and lady of
  the manor here. But you had to get it by stealing it. And it’s just—it’s just—it’s just
  not just that you shouldn’t have to pay the price

  So, Marian Annette Cluff is before the Court for sentencing after entering a plea of
  guilty to a two count criminal indictment for conspiracy to commit tax evasion,
  aiding and abetting and mail fraud, aiding and abetting, pursuant to a written Rule
  11(c)(1)(c) plea agreement.

  Between 2007 and 2014 Marian Cluff was the founder, a board member, and former
  superintendent of VSP when she engaged in an ongoing conspiracy with Alsie Cluff,
  Jr., her husband, and others, to divert funds intended for VP–I said VSP. I mean
  VPS–for VPS into personal accounts for her personal gain. Marian and Alsie Cluff,
  Jr., changed personal bank accounts from their original names to names very similar
  to VPS to facilitate or conceal the diversion of funds in this case. Further, Marian
  and Alsie Cluff, Jr., required the field trip and other funds from the students at VPS
  to be paid in the form of money orders only.

  At least $2,616,278.14 in VPS funds were diverted into four personal accounts
  controlled by Marian and Alsie Cluff, rather than paid to VPS for the operation of
  the school and its educational programs. At least $1,245,678.88 of those VPS funds
  were derived directly from the VPS student population exceeding 166—sorry, 1,662
  students, which was composed of economically disadvantaged children in the
  Houston area.

  Marian Cluff failed to report the $2,616,278.14 in diverted funds on her personal
  income tax returns she had prepared for tax years 2007 to 2014, resulting in unpaid
  taxes totaling $851,845; penalties of [$]638,883.75; and interest of [$]336,748.80.
  When the diversion of funds was detected, Marian Cluff took steps to conceal the
  funds from investigators and instructed Dewayne Alexander to lie to agents about the
  source of the funds that Alexander paid to her as part of the scheme.

  Marian Cluff is deemed to have abused a position of trust as a board member and
  former superintendent of Varnett Public School. Marian Cluff is considered to be
  an organizer or leader in criminal activity and is considered to have obstructed

                                              8
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 9 of 21




       justice by instructing Alexander to make false statements to investigating agents.

       This plea agreement included a specific sentence. Rule 11(c)(1)(c), the Court may
       accept the agreement if the Court is satisfied that, one, the agreed sentence is within
       the applicable guidelines range or, two, that the agreed sentence departs from the
       applicable guideline range for justifiable reasons and those reasons are specifically
       set forth in writing and in the statement of reasons or judgment and commitment
       order. And I believe that I’ve already said that, but in order to make this formal, the
       agreed sentence departs from the applicable guideline range, but I believe that given
       the circumstances of this case, a sentence at the agreed level is sufficient but not
       greater than necessary to satisfy the statute 3553(a).

(Document No. 90, p. 150-154). Judgment was entered on June 28, 2018. (Document No. 80). Her

conviction became final on or before July 12, 2018. See Fed. R. App. Pro. 4(b)(1)(A)(i)(period of

14 days when do direct appeal filed). On June 18, 2019, Cluff timely filed the instant § 2255

motion. (Document No.221).

II. Discussion

       Cluff raises two grounds for relief. First, she claims that her guilty plea was not knowing

and voluntary because she believed that by pleading guilty she would be shown leniency at

sentencing, i.e, the three level reduction for acceptance of responsibility. In support of this

argument, Cluff points to her “voluntarily surrendered substantial financial assets.” (Document No.

221-1, p. 3). She further points to her notifying of her intent to plead guilty and cooperating in the

recovery of assets. According to Cluff, the government breached the plea agreement at sentencing

by arguing that she obstructed justice. Cluff maintains the information contained in the PSR was

not reliable, and in any event, such actions were outweighed by her “substantial voluntary restitution

payment.” (Document No. 221-1, p. 4-5). The Government counters that Cluff’s guilty plea was

knowing and voluntary, and, that as part of the written plea agreement, Cluff waived her right to

collaterally attack her conviction. The Magistrate Judge agrees.


                                                  9
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 10 of 21




         A defendant’s waiver of her statutory right to collaterally challenge her conviction with a

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, like a waiver by a defendant

of her right to appeal, is generally enforceable if the waiver is both knowing and voluntary. United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (enforcing defendant’s voluntary and knowing

waiver of a § 2255 motion). The Fifth Circuit has held that a § 2255 waiver does not preclude review

where there is an ineffective assistance of counsel claim where the claimed ineffective assistance

directly affected the validity of the waiver in the plea itself. United States v. White, 307 F.3d 336,

343 (5th Cir. 2002). The Fifth Circuit has further held that a § 2255 waiver does not preclude a

review where there is a claim that the sentence exceeds the statutory maximum. United States v.

Hollins, 97 Fed. App’x 477, 479 (5th Cir. 2004). In the context of the plea agreement, a sentence

exceeds the statutory maximum only when it exceeds the maximum allowed by statute. United

States v. Bond, 414 F.3d 542, 546 (5th Cir. 2005). “[T]he better practice is to ask expressly if the

defendant read and understood the plea agreement.” United States v. Narvaez, 452 Fed. App’x 488,

492 (5th Cir. 2011). Because Cluff is proceeding pro se, this Court should review her claims

liberally and “hold [her pleadings] to less stringent standards than formal pleadings by lawyers.”

Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). Nevertheless, she “may not collaterally

attack her voluntary and intelligent guilty plea.” Taylor v. Whitley, 933 F.2d 325, 327 (5th Cir.

1991).

         To be valid, a guilty plea needs to be both knowing and voluntary, Smith v. McCotter, 786

F.2d 697, 701 (5th Cir. 1986), which means that “a defendant must have full knowledge of what the

plea connoted and of its consequences.” United States v. Lord, 915 F.3d 1009, 1016 (5th Cir. 2019)

(citing Boykin v. Alabama, 395 U.S. 238, 244 (1969)). “Solemn declarations in open court carry a


                                                 10
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 11 of 21




strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). “A guilty plea is

invalid if the defendant does not understand the nature of the constitutional protection that [s]he is

waiving or if [s]he has such an incomplete understanding of the charges against h[er] that h[er] plea

cannot stand as an admission of guilt.” Lord, 915 F.3d at 1016 (quoting James v. Cain, 56 F.3d 662,

666 (5th Cir. 1995)). “An accused’s mere ‘understanding’ that [s]he will [receive] a lesser sentence

. . . will not invalidate a guilty plea.” Smith, 786 F.2d at 701 (citing Self v. Blackburn, 751 F.2d 789,

792-93 (5th Cir. 1985); Bradbury v. Wainwright, 658 F.2d 1083, 1087 (5th Cir. 1981)). However,

“w[h]ere an actual promise has been made . . ., federal habeas relief is awardable if the petitioner

‘prove[s] “(1) exactly what the terms of the alleged promise were; (2) exactly when, where, and by

whom such a promise was made; and (3) the precise identity of an eyewitness to the promise.”’” Id.

(quoting Self, 752 F.2d at 793 (quoting Hayes v. Maggio, 699 F.2d 198, 203 (5th Cir. 1983))).

Cluff’s “prior attestation of voluntariness is not an absolute bar to his contestations here, although

it imposes on h[er] a ‘heavy burden.’” United States v. Nuckols, 606 F.2d 566, 569 (5th Cir. 1979)

(quoting Barnes v. United States, 579 F.2d 364 (5th Cir. 1978)). Cluff “must show that her plea was

‘so much the product of . . . misunderstanding, duress, or misrepresentation by others as to make the

guilty plea a constitutionally inadequate basis for imprisonment.” United States v. Diaz, 733 F.2d

371, 374 (5th Cir. 1984) (quoting Blackledge, 431 U.S. at 75).

     Here, by signing the plea agreement (Document No. 46, p. 19) and the Addendum (Document

No. 46, p. 20), Cluff acknowledged and agreed to the following: she was informed of the facts that

led to the charges in the first place (Document No. 46, p. 7-12); she knew she was waiving her right

to appeal or collaterally attack her conviction and sentence, but was not waiving her right to raise

a claim of ineffective assistance of counsel (Document No. 46, p. 4-5); she knew that the parties had


                                                   11
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 12 of 21




agreed to a maximum sentence of up to 120 months imprisonment and that she could seek a sentence

below the agreed 120 months. (Document No. 46, p. 2); she knew the rights she was surrendering

(Document No. 46, p. 7); she acknowledged that no promises were made to her, other than those in

the plea agreement (Document No. 46, p. 18); and she acknowledged that she consulted with her

attorney, that she fully understood the agreement and her rights, and that she freely plead guilty and

voluntarily signed the agreement (Document No. 46, p 20). Therefore, Cluff had full knowledge of

what the plea entailed and its consequences. See Lord, 915 F.3d at 1016.

    Furthermore, at her Rearraignment Hearing, Cluff testified to the following: that she discussed

the Indictment with her counsel and was fully satisfied with her counsel’s advice and representation,

that she understood what she agreed to in the written Plea Agreement, that the written Plea

Agreement contained all the promises or assurances that had been made to her that persuaded her

to plead guilty, that she was not forced or coerced to plead guilty, and that she plead guilty because

she was guilty. (Document No.76, p. 5, 8-17. The Court also went over the maximum penalties Cluff

was facing, the essential elements of the crime, and the rights she was waiving, all of which he

solemnly declared that she understood. (Document No. 76, p. 15-28). The record shows that she

solemnly declared that she understood “the nature of the constitutional protection[s] that [s]he [was]

waiving” and that [s]he fully understood “the charges against h[er].” See Lord, 915 F.3d at 1016;

Blackledge, 431 U.S. at 74. Her claim that she believed she would receive leniency and a sentence

of less than 120 months, is undermined by the contemporaneous record. See Smith, 786 F.2d at 701.

The written Plea Agreement provided that Cluff could argue for a sentence of less than 120 months.

The written Plea Agreement put a cap on her sentencing exposure only. Cluff was advised that a

presentence report would be prepared, and that the Court could not tell what her sentence would be,


                                                 12
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 13 of 21




but that parties would be given the opportunity at sentencing to make any objections to the

presentence report. (Document No. 76, p. 20-23). Given her sworn statements that she was not

induced to sign the guilty plea on the premise that, by doing so, she would receive leniency based

on her substantial voluntary restitution payment, her claim that her plea was not knowing and

voluntary fails, and her claim is barred by her waiver of her right to collaterally attack her

conviction.

       Cluff also raises a claim of ineffective assistance of counsel. The Government has responded

and argues that counsel’s performance did not fall below that of Strickland v. Washington, 466 U.S.

668 (1984). The Magistrate Judge agrees.

       Claims of ineffective assistance of counsel are generally measured by the standard of

Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner must be able to show

that his counsel was deficient and that the deficiency prejudiced him to the extent that a fair trial

could not be had. Id. at 687. Deficiency is judged by an objective reasonableness standard, with

great deference given to counsel and a presumption that the disputed conduct is reasonable. Id. at

687-88. The prejudice element requires a petitioner to prove that absent the disputed conduct of

counsel, the outcome would have been both different and more favorable. Id. at 694-95. Under

Strickland, a petitioner must establish both deficiency and prejudice prongs to be entitled to habeas

relief. The failure to establish either deficient performance or prejudice makes it unnecessary to

examine the other prong. United States v. Seyfert, 67 F.3d 544, 547 (5th Cir. 1995).

       In Hill v. Lockhart, 474 U.S. 52, 57 (1985), the Supreme Court held that the Sixth

amendment right to counsel extends to the plea-bargaining process. The Supreme Court held that

the Strickland test applies to challenges to guilty pleas based on ineffective assistance of counsel.


                                                 13
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 14 of 21




Id. at 58. With respect to the prejudice inquiry in the guilty plea context, the Supreme Court in Hill

opined that a defendant must show”that there is a reasonable probability that, but for counsel’s

errors, [the defendant] would not have pleaded guilty and would have insisted on going to trial.”

Id. at 162-63. During the 2017 term, the Supreme Court in Lee v. United States, ___U.S.___, 137

S.Ct. 1958, 1966 (2017), instructed that such a review should be “a case-by-case examination of the

totality of the evidence” and to look at contemporaneous evidence. Id. at 1966. The Supreme

Court wrote:

       “Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky, 559
       U.S. 356, 371, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), and the strong societal
       interest in finality has “special force with respect to convictions based on guilty
       pleas.” United States v. Timmreck, 441 U.S. 780, 784, 99 S.Ct. 2085, 60 L.Ed. 2d
       634 (1979). Courts should not upset a plea solely because of post hoc assertions
       from a defendant about how he would have pleaded but for his attorney’s
       deficiencies. Judges should instead look to contemporaneous evidence to
       substantiate a defendant’s expressed preferences.

Id. at 1967.

        “We will not find inadequate representation merely because, with the benefit of hindsight,

we disagree with counsel’s strategic choices.” Kitchens v. Johnson, 190 F.3d 698, 701 (5th Cir.

1999) (quoting Green v. Johnson, 116 F.3d 1115, 1122 (5th Cir. 1997)). Conclusory allegations of

ineffective assistance of counsel do not raise a constitutional question in a federal habeas petition.

Miller v. Johnson, 200 F.3d 274, 281 (5th Cir), cert. denied, 531 U.S. 849 (2000) (citing Barnard

v. Collins, 958 F.2d 634, 642 (5th Cir. 1992); Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983)).

With respect to ineffective assistance of counsel claims, the Court in Harrington v. Richter, 562

U.S 86, 131 S.Ct. 770, 778 (2011) observed that “[t]here are, [ ] ‘countless ways to provide effective

assistance in any given case. Even the best criminal defense attorneys would not defend a particular

client in the same way.’ Rare are the situations in which the ‘wide latitude counsel must have in

                                                 14
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 15 of 21




making tactical decisions’ will be limited to any one technique or approach.” Id. at 788-89 (quoting

from Strickland, 466 U.S. at 689).        As a result, counsel’s performance does not fall below that

guaranteed by the Sixth Amendment where it can be shown that counsel formulated a strategy that

was reasonable at the time and balanced limited resources with effective trial tactics and strategies.

Harrington, 131 S.Ct. at 789. “Just as there is no expectation that competent counsel will be a

flawless strategist or tactician, an attorney may not be faulted for a reasonable miscalculation or lack

of foresight or for failing to prepare for what appear to be remote possibilities.” Harrington, 131

S.Ct. at 791. Moreover, “it is difficult to establish ineffective assistance when counsel’s overall

performance indicates active and capable advocacy.” Harrington, 131 S. Ct. at 791 (emphasis

added).

          Cluff alleges that counsel was ineffective for failing to advise her about specific acts related

to the voluntary transfer of assets. Cluff claims that she was never told by counsel that the interior

furnishings in her residence were to remain undisturbed, and that doing anything with the

furnishings before her home was sold could result in a two level enhancement for obstruction of

justice. According to Cluff, she gave furnishings and personal property to victims of Hurricane

Harvey and sold a bedroom set. She maintains that she was under the impression the house had to

be empty when it sold.

          Here, the contemporaneous record shows that counsel filed written objections to the PSR

relating to the obstruction of justice enhancement and argued in favor of Cluff receiving acceptance

of responsibility. In addition, counsel filed a Sentencing Memorandum arguing for a sentence of

36 to 48 months. Cluff confirmed at the June 15, 2018, sentencing that she had read and understood

the PSR and had no other objections than those raised by counsel. (Document No. 90, p. 5-6).


                                                    15
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 16 of 21




While counsel at the sentencing hearing, withdrew the objection relating to obstruction of justice,

the contemporaneous record shows that counsel argued that Cluff should be given three points for

acceptance of responsibility and a sentence less than the agreed cap of 120 months. (Document No.

90, p. 39, 126-133). To the extent that Cluff suggests that the obstruction of justice enhancement

was based only on the furnishings sold from the home, the record shows otherwise. The obstruction

enhancement was based on the conversation between Cluff and Dwayne Alexander. Dwayne

Alexander testified about his conversation with Cluff. Dwayne Alexander summed up the

conversation as follows: “she was basically telling me to tell the FBI that I paid her back in cash.

Saying that would have been a lie.” (Document No. 90, p. 43). The arguments relating to the

furnishings were relevant to the amount of cooperation by Cluff.

       Mr. Cogdell: Yes, ma’am. The only one, I think, that I’d like to spend any time on
       is the acceptance of responsibility. And I understand the notion that if there is
       obstruction of justice—

       The Court: Obstruction of justice, yes.

       Mr. Cogdell: —it is certainly more difficult to obtain acceptance of responsibility.
       I get that. And, indeed, I pulled off the obstruction – I withdrew my obstruction
       objection before we started this hearing. But with 3E1 states that acceptance of
       responsibility may be granted even when the instruction enhancement applies in
       extraordinary cases. This case is absolutely an extraordinary case. And under 3E1.1,
       the commentary note provides a nonexhaustive list of indicators that suggest that Ms.
       Cluff has accepted responsibility.

       One, admitting the conduct comprising the offense of the conviction, she’s done that.
       She has pled guilty. Withdrawal from criminal association or resignation of the
       office held during the offense, which is exactly why I was going there with Mr.
       Wynne. She withdrew from the Varnett School associations and resigned. She
       voluntarily surrendered to authorities. She voluntarily surrendered to the authorities
       promptly after the indictment. A voluntary payment of restitution prior to
       adjudication of guilt. She’s paid 1.6 before she was ever charged and intends to pay
       the entire amount once the house is sold.

       So, while I hear the probation department on the general notion that it’s harder for

                                                 16
Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 17 of 21




  a person to obtain acceptance where there is obstruction, this is by definition, I think,
  the exceptions or the extraordinary case that 3E1 recognizes and she should be
  entitled to acceptance of responsibility.

  The Court: So, your argument, if I understand it correctly, is that even though you
  concede that she’s obstructed justice, that she should be given acceptance because
  she’s done some other things that are – would indicate that she has accepted
  responsibility?

  Mr. Cogdell: Well, to be clear, she obstructed before she was ever charged.

  The Court: Right.

  Mr. Cogdell: And yes, I think the idea that she indicated she pled guilty quickly, that
  she resigned, that she paid 1.6 million back, all of those things are exceptions. And,
  again, without getting on my high horse, I’ve never had a client pay $1.6 million in
  restitution before they’re ever charged. I get it, that doesn’t absolve the guilt, but I
  think it puts her in a rather extraordinary case, and that is exactly the sort of conduct
  under 3E1, that the Court should allow her to be recognized for acceptance of
  responsibility even though there was a preexisting obstruction issue before she was
  ever charged. You follow me?

  The Court: I do, I follow you.

  Mr. Cogdell: I’m not sure I like that smile.

  The Court: Well, I mean, if I were to follow your argument, two guys—two bank
  robbers get caught and they get put in the paddy wagon at the same time and one of
  them says to the other one, if you tell—if you indicate that I’m part of the bank
  robbery, I’m going to have you killed, but then after he’s talked to hie lawyer, he
  confesses, And I was part of it and all of that kind of thing—

  Mr. Cogdell: Well, that’s a different fact pattern than we have here.

  The Court: Well, it’s a very different fact pattern, but it’s the same idea. Before you
  charge you can obstruct justice.

  Mr. Cogdell: No question. No question.

  The Court: —and then after the charge and you’ve got– you’re lawyered up, then
  you realize the obstructing justice thing is not such a great idea. It’s not going to do
  me any good. So, I’m going to just completely start being Mr. Goody-Two-Shoes.

  Mr. Cogdell: Well, to be clear, it’s not my argument. It’s 3E1.

                                             17
Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 18 of 21




  Mr. Ollison: And even more than that, Your Honor, in defense’s response, they
  indicated that the phone call never happened–

  Mr. Cogdell: I wasn’t aware that that –

  Mr. Ollison: – when, in fact it did. And they never corrected that. So, you know,
  I don’t think Ms. Cluff has done anything that– other than to plead guilty, that I’m
  aware of, that shows her cooperation. And even after the plea, if we want to talk
  about cooperation, as I filed in our motion for dissipation of assets, after she pled
  guilty and said that she would do everything in her– to cooperate with the
  government, she sold, gave away, or we don’t know what happened to assets or
  furnishings in the house. And other than the sale of the house, they’ve done nothing
  to assist the government. So, Mr. Cogdell’s admonition about cooperation and
  somehow trying to dovetail that to overcome the obstructive behavior, I think it
  without merit.

  Mr. Cogdell: First off, there was no prohibition in the plea agreement from them
  selling or giving away furniture. What we agreed to in the plea bargain was that they
  would attempt to sell the house. They have been attempting to sell the house. They
  brought it down from a $3.5 million asking price to – after we met with the Cluffs
  at Mr. Ollison’s office, to a $2.5 million house. There’s an offer on the house
  currently, which is one of the reasons I wanted to push this back – let me finish,
  Quincy– one of the reasons I wanted to push this back for a couple of weeks, and you
  overruled that request, which I get, I understand we need closure on this, but the
  point being, there is an offer on the house for 1.3– I’m sorry, 1.4. That gentleman
  has said he will meet or beat any other offers.

  Mr. Ollison: Your Honor, I’m going to have to object to this. What he’s saying is
  not relevant to the point of them not cooperating with the government, because they–

  Mr. Cogdell: You can’t—

  Mr. Ollison: – you know, she–

  Mr. Cogdell: —say we haven’t done anything to try to sell the house, including–

  Mr. Ollison: I—

  Mr. Cogdell: – to what we’ve done.

  Mr. Ollison: Well, but I”m talking about– I’m talking about taking assets from the
  estate at a time when you yourself wrote me a memo based on our agreement that the
  house was furnished, when, in fact, it was not.


                                            18
   Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 19 of 21




       And, so, Your Honor, whether the house sells or not, and I think we’re off on a rabbit
       trail here from the real issue, the Cluffs have substantial other assets that they could
       have liquidated and given to the government if they truly wanted to be cooperative,
       and they have not done that.

       Mr. Cogdell: Because they’re trying to sell the house. And if Mr. Ollison would let
       me finish, it’s not a rabbit trail just because he doesn’t want to go down it. There’s
       an offer on the house for 1.4. The same buyer was at the house yesterday or the day
       before with ten people, his whole entire family. Based upon my conversations with
       the real estate agent, they expect to get a significantly larger offer on Monday or
       Tuesday of next week, ideally in the 2, 2.2 range, which would all but effectuate
       restitution. So, Mr. Ollison to say they’ve done nothing. For God sakes, they paid
       1.6. They’re trying to sell their house. I’d say that’s a little more than nothing.

       Mr. Ollison: Well, Mr. Cogdell came over to my office one day and said, Well,
       what’s the loss? And at that time I said around a million and a half. And then they
       come up with a million and a half. And I agree that they did that. But it turns out
       that the loss was 2.4 million in fraud—

       Mr. Cogdell: We’re stipulating to the loss.

       Mr. Ollison: –plus the amount owed to the IRS. So, between that time period and
       now, they’ve done nothing to assist the government. This—the plea agreement on
       page 12, Paragraph 13 says, “The defendant agrees not to dispose of any assets or
       take any action that would affect a transfer of the property in which she has an
       interest, except without the prior approval of the United States.” And it’s clear that
       the Cluffs disposed of assets contrary to the plea agreement. But I’m not asking that
       the plea agreement be breached – or has been breached in any way. I’m willing to
       move forward with it. But I just don’t think that the Court is getting a fair
       representation of the cooperation of the Cluffs.

       Mr. Cogdell: We can go back and forth all day on it, Your Honor.

       The Court: Yeah, we could, and I don’t want to do that.

       Mr. Ollison: Right.

       The Court: But I find —I’m going to overrule your objection to the not giving Ms.
       Cluff her acceptance of responsibility.

(Document No. 90, p. 126-133). The contemporaneous record clearly shows that counsel, in fact,

argued for acceptance of responsibility, and made all the arguments urged by Cluff. The


                                                 19
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 20 of 21




Government argued against Cluff receiving three points for acceptance of responsibility and in favor

of the two level enhancement for obstruction of justice. The Court found that obstruction

enhancement was appropriate and that Cluff had not accepted responsibility. Simply because the

Court was unpersuaded by the arguments raised by counsel concerning the amount of cooperation

by Cluff, and found the obstruction of justice enhancement appropriate, does not mean that counsel’s

performance was deficient within the meaning of Strickland. Youngblood v. Maggio, 696 F.2d 407,

410 (5th Cir. 1983). Cluff’s ineffectiveness of counsel claim fails as a matter of law.

III. Conclusion and Recommendation

       Based on the foregoing, it is

RECOMMENDED that Movant Marian Annette Cluff’s § 2255 Motion to Vacate, Set Aside or

Correct Sentence (Document No. 121) be DENIED. It is

       ORDERED that Movant’s Motion to Appointment Counsel and Motion to Proceed In Forma

Pauperis (Document Nos. 225 and 229) are DENIED.

The Clerk shall file this instrument and provide a copy to all counsel and unrepresented parties of

record. Within 14 days after being served with a copy, any party may file written objections

pursuant to 28 U.S.C. § 636(b)(1)(C), Fed.R.Civ.P. 72(b), and General Order 80-5, S.D. Texas.

Failure to file objections within such period shall bar an aggrieved party from attacking factual

findings on appeal. Thomas v. Arn, 474 U.S. 140 (1985); Ware v. King, 694 F.2d 89 (5th Cir. 1982),

cert. denied, 461 U.S. 930 (1983); Nettles v. Wainwright, 677 F.2d 404 (5th Cir. 1982) (en banc).

Moreover, absent plain error, failure to file objections within the fourteen day period bars an

aggrieved party from attacking conclusions of law on appeal. Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1429 (5th Cir. 1996). The original of any written objections


                                                20
    Case 4:15-cr-00377 Document 233 Filed on 03/31/21 in TXSD Page 21 of 21




shall be filed with the United States District Clerk, P.O. Box 61010, Houston, Texas 77208.

       Signed at Houston, Texas, this 31st day of MARCH, 2021.




                                               21
